)LOHGE\&OHUNRI6XSUHPH&RXUW
                          ,17+(6835(0(&2857
                       67$7(2)1257+'$.27$


                                     1'


6WDWHRI1RUWK'DNRWD                                           3ODLQWLIIDQG$SSHOOHH

       Y

-HVVLFD'DZQ1HOVRQ                                         'HIHQGDQWDQG$SSHOODQW


                                     1R


      $SSHDOIURPWKH'LVWULFW&RXUWRI&DVV&RXQW\(DVW&HQWUDO-XGLFLDO'LVWULFW
WKH+RQRUDEOH6WHSKDQQLH16WLHO-XGJH

       5(9(56('$1'5(0$1'('

       2SLQLRQRIWKH&RXUWE\-HQVHQ-XVWLFH

       7UDF\ - 3HWHUV $VVLVWDQW 6WDWH¶V $WWRUQH\ )DUJR 1' IRU SODLQWLII DQG
DSSHOOHH

       6DPXHO$*HUHV]HN(DVW*UDQG)RUNV01IRUGHIHQGDQWDQGDSSHOODQW
                                     6WDWHY1HOVRQ
                                      1R


       -HQVHQ-XVWLFH
>@   -HVVLFD'DZQ1HOVRQDSSHDOVIURPDFULPLQDOMXGJPHQWVHQWHQFLQJKHUWRWKUHH
\HDUV¶LPSULVRQPHQWWKHPDQGDWRU\PLQLPXPVHQWHQFHXQGHU1'&&
  D 1HOVRQDVVHUWVWKHGLVWULFWFRXUWHUUHGLQGHQ\LQJKHUUHTXHVWWRZLWKGUDZ
KHUJXLOW\SOHDDQGHUUHGE\FRQVLGHULQJDSULRUGLVPLVVHGGHIHUUHGLPSRVLWLRQRI
VHQWHQFHZKHQLPSRVLQJWKHPDQGDWRU\PLQLPXPVHQWHQFH:HUHYHUVHDQGUHPDQG
IRUUHVHQWHQFLQJ
                                             ,
>@   2Q-XO\1HOVRQHQWHUHGDSOHDRIJXLOW\WRSRVVHVVLRQZLWKLQWHQWWR
PDQXIDFWXUHRUGHOLYHUPHWKDPSKHWDPLQHDFODVV%IHORQ\LQYLRODWLRQRI1'&&
  D  $WWKHUHTXHVWRI1HOVRQ¶VFRXQVHOWKHGLVWULFWFRXUWSRVWSRQHG
1HOVRQ¶V VHQWHQFLQJ WR DOORZ WKH SDUWLHV WR SUHSDUH DUJXPHQWV UHODWHG WR WKH
DSSURSULDWHQHVVRIGHYLDWLQJIURPWKHPDQGDWRU\PLQLPXPVHQWHQFHWKHQDSSOLFDEOH
XQGHU1'&&
>@   3ULRUWRWKHVHQWHQFLQJKHDULQJERWKSDUWLHVILOHGZULWWHQPDWHULDOVDGGUHVVLQJ
WKHDSSOLFDWLRQRIWKHPDQGDWRU\PLQLPXPVHQWHQFH$WWKHVHQWHQFLQJKHDULQJDQG
EHIRUHWKHGLVWULFWFRXUWLPSRVHGDVHQWHQFH1HOVRQ¶VFRXQVHOZLWKGUHZIURPWKH
UHSUHVHQWDWLRQRI1HOVRQWRDOORZ1HOVRQWR³VHHNFRXQVHODVIDUDVZLWKGUDZLQJWKH
SOHD´7KHFRXUWFRQWLQXHGWKHVHQWHQFLQJKHDULQJIRUDPRQWKWRDOORZ1HOVRQWR³JHW
DVHFRQGRSLQLRQDQGGRZKDW\RXIHHOWKDW\RXQHHGWRGRDQGPDNHDQ\PRWLRQV
\RXIHHO\RXQHHGWRPDNH´1HOVRQDSSOLHGIRUDQGZDVDSSRLQWHGDSXEOLFGHIHQGHU
WRUHSUHVHQWKHULQWKLVFDVH
>@   $W WKH UHVFKHGXOHG VHQWHQFLQJ KHDULQJ 1HOVRQ¶V FRXUW DSSRLQWHG FRXQVHO
UHTXHVWHG WKH GLVWULFW FRXUW RUGHU D SUHVHQWHQFH LQYHVWLJDWLRQ WR GHWHUPLQH LI WKH
PDQGDWRU\PLQLPXPVHQWHQFHZDVDSSURSULDWHRUDOWHUQDWLYHO\UHTXHVWHGWKHKHDULQJ
EH SRVWSRQHG IRU DQRWKHU PRQWK 1HOVRQ¶V FRXQVHO DOVR H[SUHVVHG FRQFHUQ DERXW

                                             
LPSRVLQJWKHPDQGDWRU\PLQLPXPVHQWHQFHEHFDXVHWKHSULRUFRQYLFWLRQWKH6WDWH
DVVHUWHG DV WKH WULJJHU IRU LPSRVLWLRQ RI WKH PDQGDWRU\ PLQLPXP VHQWHQFH ZDV D
FRPSOHWHGGHIHUUHGVHQWHQFHWKDWKDGUHVXOWHGLQ1HOVRQ¶VJXLOW\SOHDEHLQJ
YDFDWHGDQGWKHFDVHEHLQJGLVPLVVHG$GGLWLRQDOO\1HOVRQ¶VQHZFRXQVHOUDLVHGWKH
LVVXHRI1HOVRQZLWKGUDZLQJKHUJXLOW\SOHDDOWKRXJKQRPRWLRQIRUWKHZLWKGUDZDO
RI1HOVRQ¶VJXLOW\SOHDKDGEHHQILOHG
>@    7KHGLVWULFWFRXUWGHQLHG1HOVRQ¶VUHTXHVWIRUDFRQWLQXDQFHRIWKHVHQWHQFLQJ
KHDULQJ$IWHUQRWLQJQRZULWWHQPRWLRQKDGEHHQILOHGWKHFRXUWVWDWHGWKDWHYHQLI
DPRWLRQWRZLWKGUDZKHUJXLOW\SOHDKDGEHHQILOHGDQGWKHPHULWVRI1HOVRQ¶VUHTXHVW
EHHQFRQVLGHUHGWKHFRXUWZRXOGGHWHUPLQHWKHUHZHUHQRJURXQGVWRZLWKGUDZWKH
JXLOW\SOHD7KHFRXUWGHWHUPLQHG1'&&DOORZHGWKHFRQVLGHUDWLRQ
RIDGHIHUUHGVHQWHQFHIRUSXUSRVHVRILPSRVLQJWKHPDQGDWRU\PLQLPXPVHQWHQFHDQG
SURFHHGHG WR VHQWHQFH 1HOVRQ WR WKH PDQGDWRU\ PLQLPXP RI WKUHH \HDUV
LPSULVRQPHQW
>@    2Q DSSHDO 1HOVRQ DUJXHV WKH GLVWULFW FRXUW HUUHG E\ QRW DOORZLQJ KHU WR
ZLWKGUDZKHUJXLOW\SOHD1HOVRQ¶VDSSHOODWHPDWHULDOVDOVRUDLVHWKHLVVXHRIZKHWKHU
WKHPDQGDWRU\PLQLPXPVHQWHQFHXQGHU1'&&FDQEHWULJJHUHGE\
DFRPSOHWHGGHIHUUHGVHQWHQFH1HOVRQDUJXHVEHFDXVHWKHLVVXHZDVQRWWKRURXJKO\
SUHVHQWHG WR WKH FRXUW WKH LVVXH LV QRW ULSH IRU DSSHDO DQG UHTXHVWV WKH FDVH EH
UHPDQGHG
                                              ,,
>@    7KLV&RXUW¶VUHYLHZRIDFULPLQDOVHQWHQFHLVYHU\OLPLWHGState v. Smith
1'     1:G   'LVWULFW FRXUWV DUH ³DOORZHG WKH ZLGHVW UDQJH RI
GLVFUHWLRQLQIL[LQJDFULPLQDOVHQWHQFH´ Id.,IWKHWHUPRILPSULVRQPHQWLVZLWKLQ
WKHUDQJHDXWKRUL]HGE\VWDWXWHWKLV&RXUWKDVQRSRZHUWRUHYLHZWKHVHQWHQFLQJ
FRXUW¶VGLVFUHWLRQId.*HQHUDOO\DSSHOODWHUHYLHZRIDFULPLQDOVWDWXWHLV³FRQILQHG
WRZKHWKHUWKHGLVWULFWFRXUWDFWHGZLWKLQWKHVHQWHQFLQJOLPLWVSUHVFULEHGE\VWDWXWH
RU VXEVWDQWLDOO\ UHOLHG XSRQ DQ LPSHUPLVVLEOH IDFWRU´  Id.  +RZHYHU VWDWXWRU\
LQWHUSUHWDWLRQLVDTXHVWLRQRIODZIXOO\UHYLHZDEOHRQDSSHDOId. ³:RUGVRIDVWDWXWH

                                               
DUHJLYHQWKHLUSODLQRUGLQDU\DQGFRPPRQO\XQGHUVWRRGPHDQLQJXQOHVVDFRQWUDU\
LQWHQWLRQSODLQO\DSSHDUV´State v. Rufus1'1:G

>@    7KH GLVWULFW FRXUW IRXQG 1HOVRQ¶V FRPSOHWHG  GHIHUUHG LPSRVLWLRQ RI
VHQWHQFHZDVDFRQYLFWLRQRUJXLOW\SOHDVXIILFLHQWWRWULJJHUWKHPDQGDWRU\PLQLPXP
VHQWHQFHXQGHU1'&&  D 6XEVHTXHQWWRWKHFRXUW¶VLPSRVLWLRQ
RIVHQWHQFHLQWKLVFDVHDQGZKLOH1HOVRQ¶VDSSHDOZDVSHQGLQJWKLV&RXUWGHFLGHG
State v. Overholt1',QOverholtZHGHWHUPLQHGZKLOHWKHXQGHUO\LQJ
FULPLQDORIIHQVHFRXOGEHSOHDGDQGSURYHGE\WKH6WDWHLQWKHFRQWH[WRIDSUREDWLRQ
YLRODWLRQUHIHUHQFHWRWKHGLVPLVVHGSURFHHGLQJVE\LWVHOIZDVLQVXIILFLHQWWRVXSSRUW
DPRGLILFDWLRQRIWKHGHIHQGDQW¶VVHQWHQFH IdDW

>@    2YHUKROWLQYROYHGDXQLTXHIDFWXDOVFHQDULRFRQFHUQLQJWZRJXLOW\SOHDVWR
VHSDUDWHFULPHVState v. Overholt1',QHDFKFDVHWKHGLVWULFW
FRXUWHQWHUHGDQRUGHUGHIHUULQJLPSRVLWLRQRIVHQWHQFHId.7KH6WDWHDWWHPSWHGWR
PRGLI\WKHRUGHUGHIHUULQJLPSRVLWLRQRIVHQWHQFHLQWKHILUVWFDVHE\FLWLQJWKHVHFRQG
FDVHZKLFKKDGDOUHDG\EHHQGLVPLVVHGDOPRVWWZRPRQWKVHDUOLHUId. DW 7KH
6WDWHGLGQRWSURYLGHDQ\IDFWXDOLQIRUPDWLRQUHJDUGLQJWKHGLVPLVVHGFDVHDVLGHIURP
WKHFULPLQDOILOHQXPEHUWKHGDWHVRIWKHRIIHQVHDQGWKHJXLOW\SOHDId.DW
7KLV&RXUWKHOGWKDWPRUHIDFWXDOLQIRUPDWLRQZDVUHTXLUHGWRSURYHWKHGHIHQGDQW
YLRODWHG KLV SUREDWLRQ FRQGLWLRQV  Id. DW    Overholt GLG QRW GLUHFWO\ DGGUHVV
ZKHWKHUDSUHYLRXVO\GLVPLVVHGFRQYLFWLRQPD\EHUHOLHGXSRQIRUHQKDQFHPHQWRID
VHQWHQFH

>@ +HUH WKH GLVWULFW FRXUW IRXQG 1HOVRQ¶V FRQYLFWLRQ ZKHUH VKH ZDV JLYHQ D
GHIHUUHGVHQWHQFHTXDOLILHGDVDFRQYLFWLRQRUJXLOW\SOHDVXIILFLHQWWRWULJJHUWKH
PDQGDWRU\PLQLPXPVHQWHQFHXQGHU1'&&  D 3ULRUWR0DUFK
1'5&ULP3SURYLGHG

       $Q RUGHU GHIHUULQJ LPSRVLWLRQ RI VHQWHQFH IRU DQ LQIUDFWLRQ RU D
       PLVGHPHDQRUPXVWUHTXLUHWKDWGD\VDIWHUH[SLUDWLRQRUWHUPLQDWLRQ
       RISUREDWLRQ


                                               
        D WKHGHIHQGDQW¶VJXLOW\SOHDEHZLWKGUDZQRUWKHJXLOW\YHUGLFWEHVHW
       DVLGH
        E WKHFDVHEHGLVPLVVHGDQG
        F WKHILOHEHVHDOHG
       7KH FRXUW PD\ E\ RUGHU PRGLI\ DQ RUGHU GHIHUULQJ LPSRVLWLRQ RI
       VHQWHQFH QR ODWHU WKDQ  GD\V DIWHU H[SLUDWLRQ RU WHUPLQDWLRQ RI
       SUREDWLRQ
³8QGHUWKHUHTXLUHPHQWVRI1'5&ULP3DFDVHLVDXWRPDWLFDOO\GLVPLVVHG
VL[W\RQHGD\VDIWHUDGHIHQGDQW¶VSUREDWLRQKDVHQGHGXQOHVVWKHFRXUWKDVRUGHUHG
RWKHUZLVHEHIRUHWKDWGDWH´State v. Ebertz1'1:G³7KH
FRXUWGRHVQRWKDYHMXULVGLFWLRQWRRUGHUDFDVHQRWEHGLVPLVVHGDIWHUWKHFDVHKDV
EHHQGLVPLVVHGXQGHU1'5&ULP3DQGWKHILOHVHDOHG´EbertzDW8QGHU
1'&&  ³>L@QDQ\VXEVHTXHQWSURVHFXWLRQIRUDQ\RWKHURIIHQVH
WKHSULRUFRQYLFWLRQIRUZKLFKLPSRVLWLRQRIVHQWHQFHLVGHIHUUHGPD\EHSOHDGHGDQG
SURYHG´
>@ :HFRQFOXGHWKHSKUDVH³WKHSULRUFRQYLFWLRQIRUZKLFKLPSRVLWLRQRIVHQWHQFH
LVGHIHUUHG´UHIHUVWRDGHIHUUHGVHQWHQFHWKDWKDVQRWEHHQGLVPLVVHG7KHGLVSRVLWLRQ
RI 1HOVRQ¶V SULRU RIIHQVH ZDV DQ RUGHU GHIHUULQJ LPSRVLWLRQ RI VHQWHQFH 2Q
6HSWHPEHUVXEVHTXHQWWR1HOVRQFRPSOHWLQJKHUSUREDWLRQWKHGLVWULFWFRXUW
HQWHUHGDQRUGHUZKLFKVWDWHG³WKHSOHDRIJXLOW\LVZLWKGUDZQDQGDSOHDRIQRW
JXLOW\ LV HQWHUHG DQG WKDW WKH FKDUJHV KHUHWRIRUH PDGH DUH GLVPLVVHG´ 8QGHU
1'5&ULP3  WKH FRXUW FRXOG QRW FRQVLGHU 1HOVRQ¶V SUHYLRXV FRQYLFWLRQ
EHFDXVHLWKDGEHHQGLVPLVVHGDQGWKHFRXUWHUUHGE\XVLQJWKHGLVPLVVHGFDVHWR
WULJJHU WKH PDQGDWRU\ PLQLPXP VHQWHQFH  +DG WKH SULRU RIIHQVH QRW \HW EHHQ
GLVPLVVHGWKH6WDWHZRXOGWKHQKDYHEHHQHQWLWOHGWRDQRSSRUWXQLW\WR³SOHDGDQG
SURYH´WKHSULRUFRQYLFWLRQXQGHU1'&&  +RZHYHURQFHDFDVH
LVGLVPLVVHGWKH6WDWHPD\QRWSOHDGDQGSURYHDSUHYLRXVFRQYLFWLRQ

>@ 1HOVRQDOVRDSSHDOVWKHGHQLDORIKHUUHTXHVWWRZLWKGUDZKHUSOHDRIJXLOW\
:HGRQRWDGGUHVVZKHWKHU1HOVRQVKRXOGEHDOORZHGWRZLWKGUDZKHUJXLOW\SOHDDQG


                                           
WKHGLVWULFWFRXUWPD\UHYLHZWKHLVVXHRQUHPDQGSee State v. Foley1'
1:G LVVXHVQRWQHFHVVDU\WRWKHDSSHDOQHHGQRWEHUHYLHZHG 

                                         ,,,
>@ $FRPSOHWHGGHIHUUHGLPSRVLWLRQRIVHQWHQFHWKDWKDVUHVXOWHGLQWKHGLVPLVVDO
RIWKHFKDUJHVPD\QRWEHXVHGWRHQKDQFHDVHQWHQFHXQOHVVWKH6WDWHVXIILFLHQWO\
SOHDGVDQGSURYHVWKHXQGHUO\LQJFDVH:HUHYHUVHWKHFULPLQDOMXGJPHQWDQGUHPDQG
IRUUHVHQWHQFLQJ
>@ -RQ--HQVHQ
      -HURG(7XIWH
      'DQLHO-&URWKHUV
      /LVD)DLU0F(YHUV
      *HUDOG:9DQGH:DOOH&-

       9DQGH:DOOH&KLHI-XVWLFHFRQFXUULQJVSHFLDOO\
>@ ,ZULWHVHSDUDWHO\WRKLJKOLJKWWKDWDSSRLQWPHQWDQGUHSUHVHQWDWLRQE\FRXQVHO
LVPRUHWKDQDIRUPDOLW\DQGUHTXLUHVPRUHWKDQMXVWDZDUPERG\LQWKHFRXUWURRP
$GHIHQGDQWKDVDULJKWWRFRXQVHODWDOOFULWLFDOVWDJHVRIWKHSURVHFXWLRQLQFOXGLQJ
VHQWHQFLQJState v. Yost1'1:G5XOH D  % 
1'5&ULP3UHTXLUHVWKHFRXUW³JLYHFRXQVHODQRSSRUWXQLW\WRVSHDNRQEHKDOIRI
WKHGHIHQGDQW´7REHDEOHWRVSHDNRQEHKDOIRIWKHLUFOLHQWFRXQVHOPXVWEHJLYHQ
DQDGHTXDWHRSSRUWXQLW\WRSUHSDUH
>@ ,GRQRWEHOLHYHFRXQVHOLQWKLVFDVHKDGWKDWRSSRUWXQLW\'XULQJWKH-XO\
FKDQJHRISOHDKHDULQJWKHGLVWULFWFRXUWGHWHFWHGKHVLWDWLRQIURP1HOVRQDQGJDYHKHU
WLPHWRVSHDNZLWKKHUFRXQVHO$IWHUGLVFXVVLRQVZLWKFRXQVHO1HOVRQFKRVHWRJR
IRUZDUGZLWKKHUAlfordJXLOW\SOHD$WWKH6HSWHPEHUVHQWHQFLQJKHDULQJ1HOVRQ¶V
FRXQVHOZLWKGUHZUHSUHVHQWDWLRQVR1HOVRQFRXOG³VHHNFRXQVHODVIDUDVZLWKGUDZLQJ
WKHSOHD´7KHGLVWULFWFRXUWJUDQWHGDRQHPRQWKFRQWLQXDQFHWRDOORZ1HOVRQWR³JHW
DVHFRQGRSLQLRQDQGGRZKDW\RXIHHOWKDW\RXQHHGWRGRDQGPDNHDQ\PRWLRQV
\RXIHHO\RXQHHGWRPDNH´
>@ 1HOVRQDSSOLHGIRUDSXEOLFGHIHQGHURQ6HSWHPEHUDQGDSSRLQWHGFRXQVHO¶V
LQLWLDODSSHDUDQFHRFFXUUHG6HSWHPEHU1HOVRQ¶VQHZFRXQVHOLPPHGLDWHO\ILOHG
                                          
DQG VHUYHG D 5XOH  GLVFRYHU\ UHTXHVW 2Q 2FWREHU  IRXU GD\V EHIRUH WKH
VFKHGXOHGVHQWHQFLQJKHDULQJ1HOVRQ¶VFRXQVHOUHFHLYHGWKHGLVFRYHU\ILOHIURPWKH
6WDWH 7KH QH[W GD\ 1HOVRQ¶V FRXQVHO ILOHG D SURSRVHG RUGHU IRU D SUHVHQWHQFH
LQYHVWLJDWLRQ 36, UHSRUWDUJXLQJLWZDVQHFHVVDU\XQGHU1'&&
>@ $WWKH2FWREHUKHDULQJWKHGLVWULFWFRXUWVDLGLWH[SHFWHGDUJXPHQWVRQ
GHYLDWLRQRIWKHPDQGDWRU\PLQLPXPVHQWHQFH1HOVRQ¶VFRXQVHOUHTXHVWHGWKHFRXUW
RUGHUD36,RUDOWHUQDWLYHO\FRQWLQXHWKHKHDULQJIRUDQRWKHUPRQWK7KHGLVWULFWFRXUW
UHIXVHGWRFRQWLQXHWKHKHDULQJ$IWHUUHYLHZLQJSULRUWUDQVFULSWVDQGH[KLELWVWKH
FRXUWVWDWHGLWZRXOGQRWKDYHIRXQGJURXQGVWRZLWKGUDZWKHJXLOW\SOHD HYHQLI
1HOVRQPDGHDIRUPDORUDOPRWLRQWRZLWKGUDZDWWKHKHDULQJ
>@ %\WKHWLPHVKHZDVDSSRLQWHGDQGUHFHLYHGGLVFRYHU\1HOVRQ¶VFRXQVHOKDG
OHVVWKDQIRXUGD\VXQWLOWKH0RQGD\PRUQLQJKHDULQJ,WLVFOHDUIURPWKHUHFRUGWKDW
GHVSLWHKHUGLOLJHQFHLQVXEPLWWLQJDSURSRVHGRUGHUE\)ULGD\1HOVRQ¶VFRXQVHOGLG
QRWKDYHDGHTXDWHWLPHWRSUHSDUHLQRUGHUWRVSHDNRQEHKDOIRIKHUFOLHQW1HLWKHUWKH
FRXUWQRUWKH6WDWHZRXOGKDYHEHHQGLVDGYDQWDJHGE\WKHJUDQWLQJRIWKHFRQWLQXDQFH
UHTXHVWHGDWWKHKHDULQJ+DGFRXQVHOEHHQJUDQWHGWKHUHTXHVWHGDGGLWLRQDOWLPHWKH
FRXUWPD\KDYHHYHQUHDFKHGWKHVDPHFRQFOXVLRQZHGLGLQOverholt1'
>@ *HUDOG:9DQGH:DOOH&-




       
        $FRXUWVKRXOGDYRLGSUHMXGJLQJDPRWLRQEHIRUHLWKDVEHHQPDGHSee Dunn
v. N.D. Dep’t of Transp.1'1:G ³$IDFWILQGHULVQRW
LPSDUWLDOLIWKHIDFWILQGHUSUHMXGJHVWKHFDVH´